Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 23-43 remain pending in the application under prosecution and have been examined. Claim 1-22 have been canceled. 

In the response to this Office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claims 23, 30, and 37 recite: “receiving, from a third party device, a request”. The third party device is not described in the specification in a way as to reasonably convey to one skilled in the relevant art.
The specification on Par 0035 recites a receiving process which feature receiving an element from a client device, not a request, specifically: “A receiving process, that may be implemented by the cache mechanism, is shown in Figure 3 for receiving an element from the client device, ...”
Par. 0010 recites: “instructions for receiving an element, the element being an indication of requested data”. 


Double Patenting
The nonstatutory double patenting rejection was based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. The timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) has been used to overcome the double patenting rejection based on nonstatutory double patenting provision.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-43 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0030973 (Speight) in view of US 7,480,657 (Glovin et al) and further in view of US 6,145,054 (Mehrotra).

With respect to claims 23, 30, and 37, Speight teaches method of an apparatus, the apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the processor, cause the apparatus to at least (processor, system, and cache memory and method of operation of the cache memory control and the processor contains a cache memory operating according to the method): receiving a request to load a data element; checking the data element against a cache; in response to determining requested data is not available in the cache, accessing the requested data from a data source (responsive to determining the cache line is not present in the cache memory, attempt to access a line that is not present in the particular level of cache memory (i.e.,  determining whether a line address of the value is present from a lower level of the memory hierarchy and service the request from the lower level source memory) )[Par. 0009-0010; Par. 0017]; in response to the cache miss, causing an identifier key to be added to a queue causing the data element to be queued for processing be placed in the cache, the queue being a list of one or more other identifier keys, each indicative of different data elements in process for placement into the cache by the cache mechanism; and transmitting an element, the element being an indication of the data element, the data element having been (i) attempted to be accessed from the cache, (ii) determined not to be stored in the cache, and, (iii) accessed from the data source (generating a load miss queue entry in which cache misses are tracked in the load miss queue of the cache, the miss load queue for tracking multiple misses in a load miss queue entry after determining whether a line address of the value is present from a lower level of the memory hierarchy and servicing the request from the lower level source memory in the case of missing the cache level) [Par. 0009-0010; Par. 0017-0021]. Speight fails to specifically teach receiving, from a third-party device, a request to load a data element; checking the data element against a cache; in response to determining that the data element is not available in the cache, accessing the data element from a data source and providing the data element to the third-party device; further in response to determining that the data element is not available in the cache, transmitting, to a cache mechanism, an indication that the data element is unavailable in the cache, the indication configured to cause an identifier key to be added to a queue causing the data element to be queued for retrieval and storage in the cache, the queue being a list of one or more other identifier keys, each indicative of different data elements in process for placement into the cache by the cache mechanism. However, Glovin teaches caching information for multiple service applications featuring: receiving a command for a selected one of a plurality of services, wherein receiving a command comprises receiving a command from a client at one of a plurality of adapters; forwarding the command to a data source corresponding to the selected service; receiving data from the data source; storing the data in a selected one of a plurality of namespaces in a cache, the selected namespace corresponding to the selected service (Fig. 6 ; Col. 6, Lines 37-52; Col. 3, Line 58 to Col. 4, Line 14), with a command dispatcher identifying the requested service and manage caching to the requested information for future access (Col. 6, Lines 37 to Col. 7, Line 7). Mehrotra teaches [Abstract; Fig. 14; Col. 9, Lines 1-28; Col. 4, Lines 3-38; Col. 16, Line 33 to Col. 17, Line 11]. Therefore, it would have been obvious top one having ordinary skill in the art before the effective filing of the instant application to combine the multilevel cache system of Mehrotra with the caching information for multiple service applications, as taught by Glovin, and with the multi-process caching method for processing cache access operation, as taught by Speight for the purpose of providing data stored in the cache to clients in response to the request for data improving processing between the multiple processors.

With respect to claims 24, 31 and 38, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method comprising: receiving a second request to load the data element; and loading the data element from the cache [loading the request into cache for later processing) (Speight’s Par. 0009-0010; Par. 0017-0021); (Mehrotra’s Col. 9, Lines 1-28)].

With respect to claims 25, 32, and 39, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method comprising: causing the cache mechanism to check the element against the queue; and wherein [detecting if a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue and upon detecting that a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue with at least a portion of data provided when said entry is serviced (Mehrotra’s Col. 4, Lines 1-40; Col. 16, Lines 41-64).

With respect to claims 26, 33, and 40, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method, wherein a determination that the element does exist in the queue occurs after the data element has previously been (i) attempted to be accessed from the cache, (ii) determined not to be stored in the cache, and (iii) accessed from the data source [(the request having been attempted in cache processed from lower level cache if not present in cache (Mehrotra’s Col. 9, Lines 1-28); generating a load miss queue entry in which cache misses are tracked in the load miss queue of the cache, the miss load queue for tracking multiple misses in a load miss queue entry after determining whether a line address of the value is present from a lower level of the memory hierarchy and servicing the request from the lower level source memory in the case of missing the cache level [Speight’s Par. 0009-0010; Par. 0017-0021].

With respect to claims 27, 34, and 41, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method wherein loading the data element from the data source is slower than loading the data element [processing miss request from a higher level source (Speight’s Par. 0009-0010; Par. 0017-0021); (Mehrotra’s Col. 9, Lines 1-28)].

With respect to claims 28, 35, and 42, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method, wherein each of the different data elements in the queue was previously checked against the queue before being added to the queue [detecting if a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue and upon detecting that a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue with at least a portion of data provided when said entry is serviced (Mehrotra’s Col. 4, Lines 1-40; Col. 16, Lines 41-64).

With respect to claims 29, 36, and 43, the combination Speight and Mehrotra teach apparatus comprising at least one processor and at least one memory implementing method wherein each of the different data elements in the queue are in process to be placed in the cache but not yet in the cache [the request having been attempted in cache processed from lower level cache if not present in cache, detecting if a subsequent instruction generates a cache miss accessing data associated with an entry in said first miss queue (Mehrotra’s Col. 14, Lines 1-40, Col. 9, Lines 1-28].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110320506 (Alvarez et al) teaching rapid caching enabling a comprehensive view of data elements in an enterprise data architecture.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136